Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Tieff on 5/6/2022.

The claims have been amended as follows: 

1. (Currently Amended) A method for transmitting data via wireless backhaul network, comprising:
connecting, by a terminal, with an access station of wired backhaul through at least one path corresponding to a bearer, wherein there is at least one access station of wireless backhaul on any path, and an air interface of each of the terminal, the access station of wired backhaul and the access station of wireless backhaul corresponds respectively to a set of underlying protocol combination comprising a Radio Link Control, RLC, layer, a Media access Control, MAC, layer and a physical, PHY, layer; and
transmitting, by the terminal, data with the access station of wired backhaul through the at least one path;
wherein after connecting with the access station of wired backhaul through at least one path, the terminal performs a part or all of following processes:
process 2: 
the terminal performs a quality measurement on a path between the terminal and at least one access station of wireless backhaul connected thereto, and 
after determining that the quality meets a deterioration condition according to a result of the quality measurement, the terminal reports to the access station of wired backhaul;
process 3: 
after there is a path of which Radio Link Control, RLC, transmission reaches a maximum number of retransmissions, the terminal reports to the access station of wired backhaul, and further wherein, after the terminal is connected with the access station of wired backhaul through at least one path, the method further comprises:
performing, by the terminal, a handover procedure after the connected access station of wired backhaul changes, and performing a re-establish process on a PDCP layer and the underlying protocol combination; or
performing, by the terminal, a PDCP data recovery process on the PDCP layer and/or a re-establish process on the underlying protocol combination when the connected access station of wired backhaul does not change.

2. (Original) The method according to claim 1, wherein, a Packet Data Convergence Protocol, PDCP, layer of the terminal is peer to peer with a PDCP layer of the access station of wired backhaul.

3. (Original) The method according to claim 2, wherein, transmitting, by the terminal, data with the access station of wired backhaul through the at least one path, further comprises:
performing, by the terminal, a path routing operation through the PDCP layer.

4. (Original) The method according to claim 1, wherein, 
if the terminal is connected with the access station of wired backhaul through at least two paths, the terminal is connected with one access station of wireless backhaul and connected with the access station of wired backhaul through at least two paths connected to the access station of wireless backhaul; and/or
if the terminal is connected with the access station of wired backhaul through at least two paths, the terminal is connected with at least two access stations of wireless backhaul and connected with the access station of wired backhaul through at least one path connected to each of the access stations of wireless backhaul.

5. (Original) The method according to claim 1, wherein, the access station of wired backhaul comprises a master access station of wired backhaul and a secondary access station of wired backhaul;
a PDCP layer of the terminal is peer to peer with a PDCP layer of the master access station of wired backhaul.

6. (Previously Presented) The method according to claim 1, wherein, after connecting with the access station of wired backhaul through at least one path, the terminal further performs:
process 1: 
the terminal performs a link measurement on a path between the terminal and at least one access station of wireless backhaul connected thereto, and 
the terminal reports a result of the link measurement to the connected access station of wireless backhaul.

7. (Canceled) 

8. (Currently Amended) A method for transmitting data via wireless backhaul network, comprising:
connecting, by an access station of wired backhaul, with a terminal through at least one path corresponding to a bearer, wherein there is at least one access station of wireless backhaul on any path, and an air interface of each of the terminal, the access station of wired backhaul and the access station of wireless backhaul corresponds respectively to a set of underlying protocol combination comprising an RLC layer, an MAC layer and a PHY layer; and
transmitting, by the access station of wired backhaul, data with the terminal through the at least one path;
wherein after the access station of wired backhaul connects with the terminal through at least one path corresponding to the bearer, the method further comprises:
reconfiguring, by the access station of wired backhaul, a path between the access station of wired backhaul and the terminal or releasing a path with link quality meeting a deterioration condition, after receiving information reported by the terminal when determining that the link quality meets the deterioration condition according to a quality measurement result; and/or
reconfiguring, by the access station of wired backhaul, a path between the access station of wired backhaul and the terminal or releasing a path of which RLC transmission reaches a maximum number of retransmissions after the terminal reports that there is a path of which RLC transmission reaches the maximum number of retransmissions, and further wherein, after the terminal is connected with the access station of wired backhaul through at least one path, the method further comprises:
performing, by the terminal, a handover procedure after the connected access station of wired backhaul changes, and performing a re-establish process on a PDCP layer and the underlying protocol combination; or
performing, by the terminal, a PDCP data recovery process on the PDCP layer and/or a re-establish process on the underlying protocol combination when the connected access station of wired backhaul does not change.

9. (Original) The method according to claim 8, wherein, if the access station of wired backhaul is a master access station of wired backhaul, a PDCP layer of the terminal is peer to peer with a PDCP layer of the master access station of wired backhaul.

10. (Original) The method according to claim 8, wherein, before the access station of wired backhaul connects with the terminal through at least one path corresponding to the bearer, the method further comprises:
sending, by the access station of wired backhaul, configuration information respectively to the terminal and the access station of wireless backhaul on a path between the access station of wired backhaul and the terminal; or
sending, by the access station of wired backhaul, configuration information to a new access station of wireless backhaul after determining that the access station of wireless backhaul on the path between the access station of wired backhaul and the terminal changes, and sending configuration information to a terminal and/or an access station of wireless backhaul connected to the new access station of wireless backhaul.

11-17. (Cancelled)  

18. (Currently Amended) A terminal for transmitting data via wireless backhaul network, comprising: a processor, a memory and a transceiver;
the processor is configured to read a program in the memory and perform a method comprising:
connecting, with an access station of wired backhaul through at least one path corresponding to a bearer, wherein there is at least one access station of wireless backhaul on any path, and an air interface of each of the terminal, the access station of wired backhaul and the access station of wireless backhaul corresponds respectively to a set of underlying protocol combination comprising a Radio Link Control, RLC, layer, a Media access Control, MAC, layer and a physical, PHY, layer; and
transmitting data with the access station of wired backhaul through the at least one path;
wherein after connecting with the access station of wired backhaul through at least one path, the processor is configured to read the program in the memory and perform a part or all of following processes:
process 2: 
the terminal performs a quality measurement on a path between the terminal and at least one access station of wireless backhaul connected thereto, and 
after determining that the quality meets a deterioration condition according to a result of the quality measurement, the terminal reports to the access station of wired backhaul;
process 3: 
after there is a path of which Radio Link Control, RLC, transmission reaches a maximum number of retransmissions, the terminal reports to the access station of wired backhaul, and wherein, the processor is further configured to:
perform a handover procedure after the connected access station of wired backhaul changes, and perform a re-establish process on a PDCP layer and the underlying protocol combination; or
perform a PDCP data recovery process on the PDCP layer and/or a re-establish process on the underlying protocol combination when the connected access station of wired backhaul does not change.

19-24. (Cancelled)

25. (Previously Presented) An access station of wired backhaul for transmitting data via wireless backhaul network, comprising: a processor, a memory and a transceiver; wherein,
the processor is configured to read a program in the memory and perform a process of the method according to claim 8.

26-38. (Cancelled)

39. (Previously Presented) The terminal according to claim 18, wherein, a Packet Data Convergence Protocol, PDCP, layer of the terminal is peer to peer with a PDCP layer of the access station of wired backhaul.

40. (Previously Presented) The terminal according to claim 39, the processor is further configured to:
perform a path routing operation through the PDCP layer.

41. (Previously Presented) The terminal according to claim 18, wherein, 
if the processor is connected with the access station of wired backhaul through at least two paths, the processor is connected with one access station of wireless backhaul and connected with the access station of wired backhaul through at least two paths connected to the access station of wireless backhaul; and/or
if the processor is connected with the access station of wired backhaul through at least two paths, the processor is connected with at least two access stations of wireless backhaul and connected with the access station of wired backhaul through at least one path connected to each of the access stations of wireless backhaul.

42. (Previously Presented) The terminal according to claim 18, wherein, the access station of wired backhaul comprises a master access station of wired backhaul and a secondary access station of wired backhaul;
a PDCP layer of the terminal is peer to peer with a PDCP layer of the master access station of wired backhaul.

43. (New) The terminal according to claim 18, wherein, the processor is further configured to perform:
process 1: 
performing a link measurement on a path between the terminal and at least one access station of wireless backhaul connected thereto, and 
reporting a result of the link measurement to the connected access station of wireless backhaul.

44. (Canceled) 

45. (Previously Presented) The access station of wired backhaul according to claim 25, wherein, if the access station of wired backhaul is a master access station of wired backhaul, a PDCP layer of the terminal is peer to peer with a PDCP layer of the master access station of wired backhaul.

46. (Previously Presented) The access station of wired backhaul according to claim 25, wherein, the processor is further configured to:
send configuration information respectively to the terminal and the access station of wireless backhaul on a path between the access station of wired backhaul and the terminal; or
send configuration information to a new access station of wireless backhaul after determining that the access station of wireless backhaul on the path between the access station of wired backhaul and the terminal changes, and send configuration information to a terminal and/or an access station of wireless backhaul connected to the new access station of wireless backhaul.

  
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 18 the prior art of record, specifically (WO 2014/165832) teaches; A method for transmitting data via wireless backhaul network, comprising: connecting, by a terminal, with an access station of wired backhaul through at least one path corresponding to a bearer, wherein there is at least one access station of wireless backhaul on any path, and an air interface of each of the terminal, the access station of wired backhaul and the access station of wireless backhaul corresponds respectively to a set of underlying protocol combination comprising a Radio Link Control, RLC, layer, a Media access Control, MAC, layer and a physical, PHY, layer; (paragraphs 28-30)

However, none of the prior art cited alone or in combination provides the motivation to teach; providing, transmitting, by the terminal, data with the access station of wired backhaul through the at least one path; wherein after connecting with the access station of wired backhaul through at least one path, the terminal performs a part or all of following processes:
process 2: 
the terminal performs a quality measurement on a path between the terminal and at least one access station of wireless backhaul connected thereto, and 
after determining that the quality meets a deterioration condition according to a result of the quality measurement, the terminal reports to the access station of wired backhaul;
process 3: 
after there is a path of which Radio Link Control, RLC, transmission reaches a maximum number of retransmissions, the terminal reports to the access station of wired backhaul, and further wherein, after the terminal is connected with the access station of wired backhaul through at least one path, the method further comprises:
performing, by the terminal, a handover procedure after the connected access station of wired backhaul changes, and performing a re-establish process on a PDCP layer and the underlying protocol combination; or
performing, by the terminal, a PDCP data recovery process on the PDCP layer and/or a re-establish process on the underlying protocol combination when the connected access station of wired backhaul does not change.

Regarding independent claim 8 the prior art of record, specifically (WO 2014/165832) teaches A method for transmitting data via wireless backhaul network, comprising: connecting, by an access station of wired backhaul, with a terminal through at least one path corresponding to a bearer, wherein there is at least one access station of wireless backhaul on any path, and an air interface of each of the terminal, the access station of wired backhaul and the access station of wireless backhaul corresponds respectively to a set of underlying protocol combination comprising an RLC layer, an MAC layer and a PHY layer; (paragraph 79)

However, none of the prior art cited alone or in combination provides the motivation to teach; providing, wherein after the access station of wired backhaul connects with the terminal through at least one path corresponding to the bearer, the method further comprises:
transmitting, by the access station of wired backhaul, data with the terminal through the at least one path reconfiguring, by the access station of wired backhaul, a path between the access station of wired backhaul and the terminal or releasing a path with link quality meeting a deterioration condition, after receiving information reported by the terminal when determining that the link quality meets the deterioration condition according to a quality measurement result; and/or
reconfiguring, by the access station of wired backhaul, a path between the access station of wired backhaul and the terminal or releasing a path of which RLC transmission reaches a maximum number of retransmissions after the terminal reports that there is a path of which RLC transmission reaches the maximum number of retransmissions, and further wherein, after the terminal is connected with the access station of wired backhaul through at least one path, the method further comprises:
performing, by the terminal, a handover procedure after the connected access station of wired backhaul changes, and performing a re-establish process on a PDCP layer and the underlying protocol combination; or
performing, by the terminal, a PDCP data recovery process on the PDCP layer and/or a re-establish process on the underlying protocol combination when the connected access station of wired backhaul does not change.
 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-6, 8-10, 18, 25, 39-43, 45-46 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: 
Han, Shuangfeng, et al. "Big data enabled mobile network design for 5G and beyond." IEEE Communications Magazine 55.9 (2017); Provides: Mobile communication networks are more and more characterized by the integration of distributed and centralized computing and storage resources. Big data capability thus available throughout such networks will not only deliver enhanced system performance, but also profoundly impact the design and standardization of the next-generation network architecture, protocol stack, signaling procedure, and physical- layer processing. In this article, a mobile network architecture enabled by big data analytics is proposed, which is capable of efficient resource orchestration, content distribution, and radio access network optimization. The protocol stack configuration at each access point and the processing optimization of each layer are presented. Key physical layer designs including reference signals and frame structure are discussed. Moreover, utilizing signals in the transform domains, such as delay, Doppler, and angle, may bring enlarged coherence time of the effective channels. It enables much simpler physical layer design, and effectively bridges the latency gap between big data cloud computing and real-time network optimization.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641